DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (USPN 2009/0267884).

a method of driving a display panel, the method comprising: 
determining a present polarity of a pixel data signal of a present frame (Figs. 1-17.  At least Fig. 1 and paragraphs [0096]-[0104] teach determining a polarity for a present frame); 
generating a first compensated grayscale of the pixel data signal of the present frame using a pixel data signal of a previous frame, the pixel data signal of the present frame, and the present polarity, wherein the first compensated grayscale varies according to the present polarity (Figs. 1-17.  At least Figs. 2-4 and paragraphs [0102]-[0107] teach overdriving to generate a compensated grayscale); and 
displaying an image using the first compensated grayscale (Figs. 1-17.  At least Figs. 1-4 and paragraphs [0105], [0107] and [0111] teach displaying). 
With respect to Claim 2, Takahashi teaches the method of Claim 1, discussed above, wherein a compensated grayscale for a negative subpixel when the present polarity is negative is less than a compensated grayscale for a positive subpixel when the present polarity is positive (Takahashi, Claim 7 and Fig. 4 and paragraphs [0101]-[0106]).
With respect to Claim 3, Takahashi teaches the method of Claim 2, discussed above, wherein the first compensated grayscale is generated using a first lookup table storing the compensated grayscale for the negative subpixel and a second lookup table storing the compensated grayscale for the positive subpixel . 
With respect to Claim 6, Takahashi teaches a display apparatus comprising: 
a pixel polarity determining circuit configured to determine a present polarity of a pixel data signal of a present frame (Figs. 1-17.  At least Fig. 1 and paragraphs [0096]-[0104] teach determining a polarity for a present frame);
a grayscale compensating circuit configured to generate a first compensated grayscale of the pixel data signal of the present frame by using a pixel data signal of a previous frame, the pixel data signal of the present frame, and the present polarity, wherein the first compensated grayscale varies according to the present polarity (Figs. 1-17.  At least Figs. 2-4 and paragraphs [0102]-[0107] teach overdriving to generate a compensated grayscale and at least Fig. 1 teaches a positive table and a negative table); and 
a display panel configured to display an image using the first compensated grayscale (Fig. 1). 

With respect to Claim 8, Takahashi teaches the display apparatus of Claim 6, discussed above, wherein the grayscale compensating circuit is configured to generate a compensated grayscale for a negative subpixel when the present polarity is negative and a compensated grayscale for a positive subpixel when the present polarity is positive, and the compensated grayscale for the negative subpixel is less than the compensated grayscale for the positive subpixel (Takahashi, Claim 7 and Fig. 4 and paragraphs [0101]-[0106]). 

With respect to Claim 9, Takahashi teaches the display apparatus of Claim 8, discussed above, wherein the grayscale compensating circuit comprises: a first lookup table storing the compensated grayscale for the negative subpixel; and a second lookup table storing the compensated grayscale for the positive subpixel (Takahashi, Figs. 1-4.  Examiner notes a reasonably broad interpretation of the claim includes the positive and negative polarity tables of Takahashi). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (USPN 2009/0267884) in view of Yu et al. (USPN 2018/0190220).

With respect to Claim 4, Takahashi teaches the method of Claim 1, discussed above.  However, Takahashi fails to expressly teach wherein the present polarity is determined using a pixel map that represents a structure of pixel data of the present 
Takahashi teaches a base process/product of driving a display panel and changing polarities which the claimed invention can be seen as an improvement in that the present polarity is determined using a pixel map that represents a structure of pixel data of the present frame, a line count and a pixel count that represent a location in the pixel map, and a polarity signal that represents polarities of all the pixel data of the present frame.  Yu teaches a known technique of driving a display including using a pixel map that represents a structure of pixel data of the present frame, a line count and a pixel count that represent a location in the pixel map, and a polarity signal that represents polarities of all the pixel data of the present frame that is comparable to the base process/product.
Yu’s known technique of driving a display including using a pixel map that represents a structure of pixel data of the present frame, a line count and a pixel count that represent a location in the pixel map, and a polarity signal that represents polarities of all the pixel data of the present frame would have been recognized by one skilled in the art as applicable to the base process/product of Takahashi and the results would have been predictable and resulted in a driving a display wherein the present polarity is 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The further limitations of Claim 10 are rejected for substantially the same reasons as claim 4, discussed above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (USPN 2009/0267884) in view of Jeon et al. (USPN 2007/0296669).

With respect to Claim 7, Takahashi teaches the display apparatus of Claim 6, discussed above, further comprising: 
a memory configured to delay the pixel data signal of the present frame to generate the pixel data signal of the previous frame and to output the pixel data signal of the previous frame to the grayscale compensating circuit (Takahashi, Fig. 1, item 11 and paragraph [0098]). 
However, Takahashi fails to expressly teach a data buffer configure to buffer the pixel data signal of the present frame and to output the pixel data signal of the present frame; and a memory configured to delay the pixel data signal of the present frame to generate the pixel data signal of the previous frame and to output the pixel data signal of the previous frame to the grayscale compensating circuit (emphasis added) (Examiner notes an argument could be made that a reasonably broad interpretation of a data buffer includes a signal line as shown in Takahashi, Fig. 1.  However, in the interest of compact prosecution, Examiner is providing an additional obviousness rationale). 
Jeon teaches a known technique using a data buffer configured to buffer the pixel data signal of the present frame and to output the pixel data signal of the present frame; and a memory configured to delay the pixel data signal of the present frame to generate the pixel data signal of the previous frame and to output the pixel data signal of the previous frame to the grayscale compensating circuit (Fig. 4).
Takahashi teaches a base process/product of a display including present and previous frames which the claimed invention can be seen as an improvement in that a data buffer is configured to buffer the pixel data signal of the present frame and to output the pixel data signal of the present frame; and a memory configured to delay the 
Jeon’s known technique of using a data buffer configured to buffer the pixel data signal of the present frame and to output the pixel data signal of the present frame; and a memory configured to delay the pixel data signal of the present frame to generate the pixel data signal of the previous frame and to output the pixel data signal of the previous frame to the grayscale compensating circuit would have been recognized by one skilled in the art as applicable to the base process/product of Takahashi and the results would have been predictable and resulted in using a data buffer configured to buffer the pixel data signal of the present frame and to output the pixel data signal of the present frame; and a memory configured to delay the pixel data signal of the present frame to generate the pixel data signal of the previous frame and to output the pixel data signal of the previous frame to the grayscale compensating circuit which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,515,598. Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant application limitations are found in claims 1-14 of U.S. Patent No. 10,515,598.
*Examiner notes that although the instant application is a divisional application Claims 1-4 and 6-10 are not presented as a result of a restriction requirement made in a parent application.


Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches compensated grayscale and polarity changes (see at least Takahashi et al. USPN 2009/0267884).  However, the prior art of record fails to expressly teach Applicant's specifically claimed “method of claim 1, further comprising: merging the present polarity with the pixel data signal of the present frame to generate a merged signal of the present frame; and extracting the present polarity from the merged signal of the present frame” (see Claim 5 – emphasis added); 
“the display apparatus of Claim 6, wherein the pixel polarity determining circuit is configured to output the present polarity to a data buffer, the data buffer is configured to merge the present polarity with the pixel data signal of the present frame to generate a merged signal of the present frame; and the grayscale compensating circuit is extract the present polarity from the merged signal of the present frame (see Claim 11 – emphasis added); and
“method of driving a display panel, the method comprising: determining a present polarity of a pixel data signal of a present frame; merging the present polarity with the pixel data signal of the present frame to generate a first merged signal of the present frame; delaying the first merged signal to generate a second merged signal of a previous frame; extracting the present polarity from the first merged signal; extracting a previous polarity of a pixel data signal of the previous frame from the second merged signal; and generating a compensated grayscale using the pixel data signal of the previous frame, the pixel data signal of the present frame, the previous polarity, and the present polarity, wherein the compensated grayscale varies according to the previous polarity and the present polarity (see Claim 12 – emphasis added).

Examiner notes he was able to find prior art teachings for the separate concepts of (1) merging polarity with a data signal and (2) extracting polarity from a data signal.  However, there was no teaching or suggestion to merge a polarity signal and then extract the same polarity from the generated merged signal as claimed.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Nakamura et al. (USPN 2005/0104877), Torii et al. (USPN 6,333,751) and Kamio (USPN 2005/0253799) teach extraction of polarity from an image signal;
Chen et al. (USPN 2014/0320509), Brown Elliott et al. (USPN 2009/0174638), Neal et al. (USPN 2014/0270562) and Kim (USPN 2014/0085287) teach a pixel map;
Jang et al. (USPN 2014/0085276) and Murakami et al. (USPN 2012/0113166) teach frame buffers; and
Inada et al. (USPN 2015/0279294) and Bloks et al. (USPN 2015/0243234) teach polarity changes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Antonio Xavier/           Primary Examiner, Art Unit 2623